Order denying motion for summary judgment modified so as to grant the motion as to the first cause of action, with ten dollars costs to appellant, and as so modified affirmed, without costs. The affidavits, stripped of all irrevelant matters, show that the note set forth in the first cause of action was made upon the advancement by plaintiff of a loan to the National Bible House in which the defendant indorser was a copartner. There was, therefore, ample consideration for the defendant’s note. As to the second note sued upon, the triable issue is whether the note was made for moneys loaned or was in payment of entertainment which the defendant understood was being gratuitously furnished. If, however, the note was given as a forbearance against suit on the first note, this would furnish a good consideration for the second note. The action is, therefore, severed accordingly. Lazansky, P. J., Kapper, Carswell, Scudder and Tompkins, JJ., concur.